        Case 3:18-cv-01374-TWR-AGS Document 598-3 Filed 08/19/21 PageID.33144 Page 1 of 2



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Kent M. Roger (SBN 95987)
                     2   kent.roger@morganlewis.com
                     3   Minna L. Naranjo (SBN 259005)
                         minna.naranjo@morganlewis.com
                     4   One Market, Spear Street Tower
                         San Francisco, California 94105
                     5   Telephone: (415) 442-1000
                     6   Facsimile: (415) 442-1001

                     7   Attorneys for Defendant Equilon Enterprises
                         LLC (d/b/a Shell Oil Products US)
                     8
                     9
                    10                        UNITED STATES DISTRICT COURT

                    11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

                    12   PERSIAN GULF INC.,                      Case No. 15-cv-01749-TWR-AGS

                    13                      Plaintiff,           CLASS ACTION
                    14               v.                          SUPPLEMENTAL DECLARATION
                         BP WEST COAST PRODUCTS LLC              OF MICHAEL KAVALINAS IN
                    15   et al.,                                 SUPPORT OF EQUILON
                    16                                           ENTERPRISES LLC’S (D/B/A
                                            Defendants.          SHELL OIL PRODUCTS US)
                    17                                           OPPOSITION TO PLAINTIFF’S
                                                                 MOTION FOR FURTHER
                    18                                           SANCTIONS
                    19
                    20                                           Lead Case No. 18-cv-01374-TWR-AGS
                         RICHARD BARTLETT et al.                 (consolidated with
                    21
                                            Plaintiffs,          No. 18-cv-01377-TWR-AGS
                    22
                                     v.                          CLASS ACTION
                    23
                         BP WEST COAST PRODUCTS LLC              Date:       September 2, 2021
                    24   et al.                                  Time:       4:00 pm
                    25                                           Location:   5C
                                            Defendants.          Judge:      Andrew G. Schopler
                    26
                    27
                    28
MORGAN, LEWIS &                                                                       3:15-cv-01749-TWR-AGS
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                      3:18-cv-01374-TWR-AGS
  SAN FRANCISCO                           SUPPLEMENTAL DECLARATION OF MICHAEL KAVALINAS
        Case 3:18-cv-01374-TWR-AGS Document 598-3 Filed 08/19/21 PageID.33145 Page 2 of 2



                    1   I, Michael Kavalinas, hereby declare as follows:
                    2           1.   I am a senior trader for Shell Trading US Company (“Shell”)
                    3   responsible for PADD 2 and PADD 5, which includes among other regions, the
                    4   U.S. west coast. I have personal knowledge of the facts set forth below, and, if
                    5   called as a witness, I could and would testify competently to these facts under
                    6   oath.
                    7           2.    I did not intentionally delete text messages related to my role as a
                    8   west coast gasoline trader from any mobile device that Shell issued to me. I also
                    9   have no knowledge whether or not any text messages related to my role as west
                  10    coast gasoline trader were deleted or are otherwise missing from any such Shell-
                  11    issued mobile device. If any text messages are missing from a mobile device that
                  12    Shell issued to me, I am unaware of any explanation for how that would have
                  13    occurred.
                  14
                  15    I declare under penalty of perjury under the laws of the United States of America
                  16    that the forgoing is true and correct and that this declaration was executed on
                  17    August 18, 2021.
                  18
                  19                                                  Michael Kavalinas
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
MORGAN, LEWIS &
                                                                                          3:15-CV-01749-TWR-AGS
 BOCKIUS LLP                                                      2                        3:18-cv-01374-TWR-AGS
 ATTORNEYS AT LAW                          SUPPLEMENTAL DECLARATION OF MICHAEL KAVALINAS
  SAN FRANCISCO
